Exhibit 10.3



Warrant No. ____



THIS WARRANT AND THE SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITES
ACT"). EXCEPT AS OTHERWISE SET FORTH HEREIN, NEITHER THIS WARRANT NOR ANY OF
SUCH SHARES MAY BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER SAID ACT, OR AN OPINION OF
COUNSEL THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT
TO RULE 144 UNDER SUCH ACT. 



Right to Purchase 200,000

Shares of Common Stock,

$0.01 par value per share

Issue Date: April 4, 2005



STOCK PURCHASE WARRANT



THIS CERTIFIES THAT

, for value received, TM Capital Corp., or its registered assigns, is entitled
to purchase from American Superconductor Corporation, a Delaware corporation
(the "Company"), at any time or from time to time during the period specified in
Paragraph 2 hereof, Two Hundred Thousand (200,000) fully paid and nonassessable
shares of the Company's Common Stock, $0.01 par value per share (the "Common
Stock"), at an initial exercise price of $9.50 per share (the "Exercise Price").



The term "Warrant Shares," as used herein, refers to the shares of Common Stock
purchasable hereunder. The Warrant Shares and the Exercise Price are subject to
adjustment as provided in Paragraph 4 hereof. The term Warrants means this
Warrant and any other warrants issued pursuant to that certain Settlement
Agreement, dated as of April 4, 2005, by and between the Company and TM Capital
Corp. (the "Settlement Agreement"). 

This Warrant is subject to the following terms, provisions, and conditions:

Manner of Exercise; Issuance of Certificates; Payment for Shares

.
Subject to the provisions hereof, this Warrant may be exercised by the holder
hereof, in whole or in part, by the surrender of this Warrant, together with a
completed exercise agreement in the form attached hereto (the "Exercise
Agreement"), to the Company during normal business hours on any business day at
the Company's principal executive offices (or such other office or agency of the
Company as it may designate by notice to the holder hereof), and upon (i)
payment to the Company in cash, by certified or official bank check or by wire
transfer for the account of the Company of the Exercise Price for the Warrant
Shares specified in the Exercise Agreement or (ii) delivery to the Company of a
written notice of an election to effect a "Cashless Exercise" (as defined in
Section 11(c) below) for the Warrant Shares specified in the Exercise Agreement.
The Warrant Shares so purchased shall be deemed to be issued to the holder
hereof or such holder's designee, as the record owner of such shares, as of the
close of business on the date on which this Warrant shall have been surrendered,
the completed Exercise Agreement shall have been delivered, and payment shall
have been made for such shares (or an election to effect a Cashless Exercise has
been made) as set forth above. Certificates for the Warrant Shares so purchased,
representing the aggregate number of shares specified in the Exercise Agreement,
shall be delivered to the holder hereof within a reasonable time, not exceeding
three (3) business days, after this Warrant shall have been so exercised. The
certificates so delivered shall be in such denominations as may be requested by
the holder hereof and shall be registered in the name of such holder or such
other name as shall be designated by such holder. In lieu of delivering physical
certificates representing the Common Stock issuable upon the exercise hereof,
provided the Company's transfer agent is participating in the Depository Trust
Company ("DTC") Fast Automated Securities Transfer program, upon request of the
holder hereof and so long as the certificates therefor do not bear a legend and
the holder thereof is not obligated to return such certificate for the placement
of a legend thereon, the Company shall use its reasonable best efforts to cause
its transfer agent to electronically transmit the Common Stock issuable upon the
exercise hereof to the holder by crediting the account of the Warrant holder's
prime broker or nominee with DTC through its Deposit Withdrawal Agent Commission
system. If this Warrant shall have been exercised only in part, then, unless
this Warrant has expired, the Company shall, at its expense, at the time of
delivery of such certificates, deliver to the holder a new Warrant representing
the number of shares with respect to which this Warrant shall not then have been
exercised.



Period of Exercise

.
Except as provided in Section 1 above, this Warrant is exercisable at any time
or from time to time on or after the date hereof (the "Issue Date") and before
5:00 p.m., New York City time, on the fifth (5th) year anniversary of the Issue
Date (the "Exercise Period").



Certain Agreements of the Company

.
The Company hereby covenants and agrees as follows:



Shares to be Fully Paid

.
All Warrant Shares will, upon issuance in accordance with the terms of this
Warrant, be validly issued, fully paid, and nonassessable and free from all
taxes, liens, and charges with respect to the issue thereof.



Reservation of Shares

.
During the Exercise Period, the Company shall at all times have authorized, and
reserved for the purpose of issuance upon exercise of this Warrant, a sufficient
number of shares of Common Stock to provide for the exercise of this Warrant.



Listing

. The Company shall promptly secure the listing of the shares of Common Stock
issuable upon exercise of this Warrant upon each national securities exchange or
automated quotation system, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance upon exercise of this Warrant)
and shall maintain, so long as any other shares of Common Stock shall be so
listed, such listing of all shares of Common Stock from time to time issuable
upon the exercise of this Warrant.



Certain Actions Prohibited

.
The Company will not, by amendment of its charter or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed by it hereunder,
but will at all times in good faith assist in the carrying out of all the
provisions of this Warrant and in the taking of all such action as may
reasonably be requested by the holder of this Warrant in order to protect the
exercise privilege of the holder of this Warrant against dilution or other
impairment, consistent with the tenor and purpose of this Warrant. Without
limiting the generality of the foregoing, the Company (i) will not increase the
par value of any shares of Common Stock receivable upon the exercise of this
Warrant above the Exercise Price then in effect, and (ii) will take all such
actions as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant.



Successors and Assigns

.
This Warrant will be binding upon any entity succeeding to the Company by
merger, consolidation, or acquisition of all or substantially all the Company's
assets.



Antidilution Provisions

.
During the Exercise Period, the Exercise Price and the number of Warrant Shares
shall be subject to adjustment from time to time as provided in this Paragraph
4. In the event that any adjustment of the Exercise Price as required herein
results in a fraction of a cent, such Exercise Price shall be rounded up to the
nearest cent.



Subdivision or Combination of Common Stock

.
If the Company at any time subdivides (by any stock split, stock dividend,
recapitalization, reorganization, reclassification or otherwise) the outstanding
shares of Common Stock into a greater number of shares, then, after the date of
record for effecting such subdivision, the Exercise Price in effect immediately
prior to such subdivision will be proportionately reduced. If the Company at any
time combines (by reverse stock split, recapitalization, reorganization,
reclassification or otherwise) the outstanding shares of Common Stock into a
smaller number of shares, then, after the date of record for effecting such
combination, the Exercise Price in effect immediately prior to such combination
will be proportionately increased.



Adjustment in Number of Shares

. Upon each adjustment of the Exercise Price pursuant to the provisions of this
Paragraph 4, the number of shares of Common Stock issuable upon exercise of this
Warrant shall be adjusted by multiplying a number equal to the Exercise Price in
effect immediately prior to such adjustment by the number of shares of Common
Stock issuable upon exercise of this Warrant immediately prior to such
adjustment and dividing the product so obtained by the adjusted Exercise Price.



Consolidation, Merger or Sale

. In case of any consolidation of the Company with, or merger of the Company
into any other corporation, or in the case of any sale or conveyance of all or
substantially all of the assets of the Company other than in connection with a
plan of complete liquidation of the Company, then as a condition of such
consolidation, merger, sale or conveyance, adequate provision will be made
whereby the holder of this Warrant will have the right to acquire and receive
upon exercise of this Warrant in lieu of the shares of Common Stock immediately
theretofore acquirable upon the exercise of this Warrant, such shares of stock,
securities or assets as may be issued or payable with respect to or in exchange
for the number of shares of Common Stock immediately theretofore acquirable and
receivable upon exercise of this Warrant had such consolidation, merger, sale or
conveyance not taken place. In any such case, the Company will make appropriate
provision to insure that the provisions of this Paragraph 4 hereof will
thereafter be applicable as nearly as may be in relation to any shares of stock
or securities thereafter deliverable upon the exercise of this Warrant. The
Company will not effect any consolidation, merger, sale or conveyance unless
prior to the consummation thereof, the successor corporation (if other than the
Company) and, if an entity different from the successor or the acquiring entity,
the entity whose capital stock or assets the holders of the Common Stock of the
Company are entitled to receive as a result of such consolidation, merger, sale
or conveyance (the "Surviving Entity") assumes by written instrument the
obligations under this Paragraph 4 and the obligations to deliver to the holder
of this Warrant such shares of stock, securities or assets as, in accordance
with the foregoing provisions, the holder may be entitled to acquire.



Distribution of Assets

.
In case the Company shall declare or make any distribution of its assets
(including cash) to holders of Common Stock as a partial liquidating dividend,
by way of return of capital or otherwise, then, after the date of record for
determining shareholders entitled to such distribution, but prior to the date of
distribution, the holder of this Warrant shall be entitled upon exercise of this
Warrant for the purchase of any or all of the shares of Common Stock subject
hereto, to receive the amount of such assets that would have been payable to the
holder had such holder been the holder of such shares of Common Stock on the
record date for the determination of shareholders entitled to such distribution.



Notice of Adjustment

.
Upon the occurrence of any event that requires any adjustment of the Exercise
Price, then, and in each such case, the Company shall give notice thereof to the
holder of this Warrant, which notice shall state the Exercise Price resulting
from such adjustment and the increase or decrease in the number of Warrant
Shares purchasable at such price upon exercise, setting forth in reasonable
detail the method of calculation and the facts upon which such calculation is
based. Such calculation shall be certified by the chief financial officer of the
Company.



Minimum Adjustment of Exercise Price

.
No adjustment of the Exercise Price shall be made in an amount of less than 1%
of the Exercise Price in effect at the time such adjustment is otherwise
required to be made, but any such lesser adjustment shall be carried forward and
shall be made at the time and together with the next subsequent adjustment that,
together with any adjustments so carried forward, shall amount to not less than
1% of such Exercise Price.



No Fractional Shares

. No fractional shares of Common Stock are to be issued upon the exercise of
this Warrant, but the Company shall pay a cash adjustment in respect of any
fractional share that would otherwise be issuable in an amount equal to the same
fraction of the Market Price of a share of Common Stock on the date of such
exercise.



Other Notices

.
In case at any time:



the Company shall declare any dividend upon the Common Stock payable in shares
of stock of any class or make any other distribution (including dividends or
distributions payable in cash out of retained earnings) to the holders of the
Common Stock;

the Company shall offer for subscription pro rata to the holders of the Common
Stock any additional shares of stock of any class or other rights;

there shall be any capital reorganization of the Company, or reclassification of
the Common Stock, or consolidation or merger of the Company with or into, or
sale of all or substantially all its assets to, another corporation or entity;
or

there shall be a voluntary or involuntary dissolution, liquidation or winding-up
of the Company;

then, in each such case, the Company shall give to the holder of this Warrant
(a) notice of the date on which the books of the Company shall close or a record
shall be taken for determining the holders of Common Stock entitled to receive
any such dividend, distribution, or subscription rights or for determining the
holders of Common Stock entitled to vote in respect of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up and (b) in the case of any such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding-up, notice of
the date (or, if not then known, a reasonable approximation thereof by the
Company) when the same shall take place. Such notice shall also specify the date
(or if not then known, the best estimate of such date) on which the holders of
Common Stock shall be entitled to receive such dividend, distribution, or
subscription rights or to exchange their Common Stock for stock or other
securities or property deliverable upon such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation, or winding-up, as the
case may be. Such notice shall be given at least 30 days prior to the record
date or the date on which the Company's books are closed in respect thereto.
Failure to give any such notice or any defect therein shall not affect the
validity of the proceedings referred to in clauses (i), (ii), (iii) and (iv)
above.



Certain Events

.
If any event occurs of the type contemplated by the adjustment provisions of
this Paragraph 4 but not expressly provided for by such provisions, the Company
will give notice of such event as provided in Paragraph 4(h) hereof, and the
Company's Board of Directors will make an appropriate adjustment in the Exercise
Price and the number of shares of Common Stock acquirable upon exercise of this
Warrant so that the rights of the holder of this Warrant shall be neither
enhanced nor diminished by such event.



Certain Definitions

.



"Market Price,"

as of any date, (i) means the average of the last reported sale price per share
for the shares of Common Stock on the Nasdaq National Market for the five (5)
Trading Days immediately preceding such date as reported by Bloomberg Financial
Markets or an equivalent reliable reporting service mutually acceptable to and
hereafter designated by the holder of this Warrant and the Company
("Bloomberg"), or (ii) if the Nasdaq National Market is not the principal
trading market for the shares of Common Stock, the average of the last reported
sale prices per share on the principal trading market for the Common Stock
during the same period as reported by Bloomberg, or (iii) if market value cannot
be calculated as of such date on any of the foregoing bases, the Market Price
shall be the fair market value per share as reasonably determined in good faith
by the Board of Directors of the Company. The manner of determining the Market
Price of the Common Stock set forth in the foregoing definition shall apply with
respect to any other security in respect of which a determination as to market
value must be made hereunder.



"Common Stock,"

for purposes of this Paragraph 4, includes the Common Stock, $.01 par value per
share, and any additional class of stock of the Company having no preference as
to dividends or distributions on liquidation, provided that the shares
purchasable pursuant to this Warrant shall include only shares of Common Stock,
$.01 par value per share, in respect of which this Warrant is exercisable, or
shares resulting from any subdivision or combination of such Common Stock, or in
the case of any reorganization, reclassification, consolidation, merger, or sale
of the character referred to in Paragraph 4(c) hereof, the stock or other
securities or property provided for in such Paragraph.



"Trading Day" means any day on which the Common Stock is traded for any period
on the Nasdaq National Market, or on the principal securities exchange or other
securities market on which the Common Stock is then being traded.

Issue Tax

.
The issuance of certificates for Warrant Shares upon the exercise of this
Warrant shall be made without charge to the holder of this Warrant or such
shares for any issuance tax or other costs in respect thereof, provided that the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any certificate in a name
other than the holder of this Warrant.



No Rights or Liabilities as a Shareholder

.
This Warrant shall not entitle the holder hereof to any voting rights or other
rights as a shareholder of the Company. No provision of this Warrant, in the
absence of affirmative action by the holder hereof to purchase Warrant Shares,
and no mere enumeration herein of the rights or privileges of the holder hereof,
shall give rise to any liability of such holder for the Exercise Price or as a
shareholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.



Transfer, Exchange, and Replacement of Warrant

.



Restriction on Transfer

.

This Warrant and the rights granted to the holder hereof are transferable, in
whole or in part, upon surrender of this Warrant, together with a properly
executed assignment in the form attached hereto, at the office or agency of the
Company referred to in Paragraph 7(e) below, provided, however, that any
transfer or assignment shall be subject to the conditions set forth in Paragraph
7(f) hereof and provided, further, a holder of this Warrant may only transfer or
assign this Warrant to TM Capital Corp., shareholders of TM Capital Corp., up to
an aggregate of five other accredited investors and Klehr, Harrison, Harvey,
Branzburg & Ellers, LLP. Until due presentment for registration of transfer on
the books of the Company, the Company may treat the registered holder hereof as
the owner and holder hereof for all purposes, and the Company shall not be
affected by any notice to the contrary.



Warrant Exchangeable for Different Denominations

.
This Warrant is exchangeable, upon the surrender hereof by the holder hereof at
the office or agency of the Company referred to in Paragraph 7(e) below, for new
Warrants of like tenor representing in the aggregate the right to purchase the
number of shares of Common Stock that may be purchased hereunder, each of such
new Warrants to represent the right to purchase such number of shares as shall
be designated by the holder hereof at the time of such surrender.



Replacement of Warrant

.
Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction, or mutilation of this Warrant and, in the case of any such
loss, theft, or destruction, upon delivery of an indemnity agreement reasonably
satisfactory in form and amount to the Company, or, in the case of any such
mutilation, upon surrender and cancellation of this Warrant, the Company, at its
expense, will execute and deliver, in lieu thereof, a new Warrant of like tenor.



Cancellation; Payment of Expenses

.
Upon the surrender of this Warrant in connection with any transfer, exchange, or
replacement as provided in this Paragraph 7, this Warrant shall be promptly
canceled by the Company. The Company shall pay all taxes (other than securities
transfer taxes) and all other expenses (other than legal expenses, if any,
incurred by the holder of this Warrant or transferees) and charges payable in
connection with the preparation, execution, and delivery of Warrants pursuant to
this Paragraph 7.



Register

.
The Company shall maintain, at its principal executive offices (or such other
office or agency of the Company as it may designate by notice to the holder
hereof), a register for this Warrant, in which the Company shall record the name
and address of the person in whose name this Warrant has been issued, as well as
the name and address of each transferee and each prior owner of this Warrant.



Exercise or Transfer Without Registration

.
If, at the time of the surrender of this Warrant in connection with any
exercise, transfer, or exchange of this Warrant, this Warrant (or, in the case
of any exercise, the Warrant Shares issuable hereunder), shall not be registered
under the Securities Act and under applicable state securities or blue sky laws,
the Company may require, as a condition of allowing such exercise, transfer, or
exchange, (i) that the holder or transferee of this Warrant, as the case may be,
furnish to the Company a written opinion of counsel, reasonably satisfactory to
the Company, to the effect that such exercise, transfer, or exchange may be made
without registration under said Act and under applicable state securities or
blue sky laws, (ii) that the holder or transferee execute and deliver to the
Company an investment letter in form and substance acceptable to the Company and
(iii) that the transferee be an "accredited investor" as defined in Rule 501(a)
promulgated under the Securities Act; provided that no such opinion, letter or
status as an "accredited investor" shall be required in connection with a
transfer pursuant to Rule 144 under the Securities Act; provided further,
however, that in the case of a purported transfer or sale of this Warrant (or,
in the case of any exercise, the Warrant Shares issuable hereunder) pursuant to
Rule 144(k) under the Securities Act within two years of the Issue Date, the
holder shall not be required to deliver an opinion of counsel to the effect that
such sale or transfer may be made without registration or restriction (including
without limitation as to volume) in accordance with the provisions of Rule
144(k). The initial holder of this Warrant, by taking and holding the same,
represents to the Company that such holder is acquiring this Warrant for
investment and not with a view to the distribution thereof. The initial holder
of this Warrant and any and all assignees and subsequent holders of this Warrant
may not transfer this Warrant (in whole or in part) in a manner that will
prevent the Company from relying upon the private placement exemption contained
in Section 4(2) of the Securities Act in connection with the issuance of the
Warrant Shares upon exercise of this Warrant (as the same may be transferred or
assigned).



Each certificate representing Warrant Shares shall bear a legend substantially
in the following form:

"The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be offered, sold or
otherwise transferred, pledged or hypothecated unless and until such securities
are registered under such Act or an opinion of counsel satisfactory to the
Company is obtained to the effect that such registration is not required."

The foregoing legend shall be removed from the certificates representing any
Warrant Shares, at the request of the holder thereof, at such time as they
become eligible for resale pursuant to Rule 144(k) under the Securities Act or
have been sold pursuant to an effective registration statement under the
Securities Act.

Registration Rights

.
The initial holder of this Warrant and any and all assignees thereof are
entitled to the benefit of all rights set forth in that certain Registration
Rights Agreement by and between the Holder and the Company dated as of the date
hereof.



Notices

.
All notices, requests, and other communications required or permitted to be
given or delivered hereunder to the holder of this Warrant shall be in writing,
and shall be personally delivered, or shall be sent by certified or registered
mail or by recognized overnight mail courier, postage prepaid and addressed, to
such holder at the address shown for such holder on the books of the Company, or
at such other address as shall have been furnished to the Company by notice from
such holder. All notices, requests, and other communications required or
permitted to be given or delivered hereunder to the Company shall be in writing,
and shall be personally delivered, or shall be sent by certified or registered
mail or by recognized overnight mail courier, postage prepaid and addressed, to
the office of the Company at Two Technology Drive, Westborough, MA 01581-1727,
Attention: Chief Executive Officer, or at such other address as shall have been
furnished to the holder of this Warrant by notice from the Company. Any such
notice, request, or other communication may be sent by facsimile, but shall in
such case be subsequently confirmed by a writing personally delivered or sent by
certified or registered mail or by recognized overnight mail courier as provided
above. All notices, requests, and other communications shall be deemed to have
been given either at the time of the receipt thereof by the person entitled to
receive such notice at the address of such person for purposes of this Paragraph
9, or, if mailed by registered or certified mail or with a reputable nationwide
overnight courier service, such notices and communications shall be deemed
delivered (i) two business days after being sent by certified or registered
mail, return receipt requested, postage prepaid, or (ii) one business day after
being sent via a reputable nationwide overnight courier service guaranteeing
next business day delivery.



Governing Law

.
THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THE
STATE OF DELAWARE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS). BOTH
PARTIES IRREVOCABLY CONSENT TO THE JURISDICTION OF THE UNITED STATES FEDERAL
COURTS AND THE STATE COURTS LOCATED IN DELAWARE WITH RESPECT TO ANY SUIT OR
PROCEEDING BASED ON OR ARISING UNDER THIS AGREEMENT, THE AGREEMENTS ENTERED INTO
IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY AND
IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH SUIT OR PROCEEDING MAY BE
DETERMINED IN SUCH COURTS. BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT OR PROCEEDING. BOTH PARTIES
FURTHER AGREE THAT SERVICE OF PROCESS UPON A PARTY SENT IN ACCORDANCE WITH
SECTION 9 ABOVE SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS
UPON THE PARTY IN ANY SUCH SUIT OR PROCEEDING. NOTHING HEREIN SHALL AFFECT
EITHER PARTY'S RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. BOTH
PARTIES AGREE THAT A JUDGMENT, AFTER EXHAUSTION OF AVAILABLE APPEALS, IN ANY
SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER LAWFUL MANNER.



Miscellaneous

.



Amendments

.

This Warrant and any provision hereof may only be amended by an instrument in
writing signed by the Company and the holder hereof.



Descriptive Headings

.
The descriptive headings of the several paragraphs of this Warrant are inserted
for purposes of reference only, and shall not affect the meaning or construction
of any of the provisions hereof.



Cashless Exercise

.
Notwithstanding anything to the contrary contained in this Warrant, this Warrant
may be exercised by presentation and surrender of this Warrant to the Company at
its principal executive offices with a written notice of the holder's intention
to effect a cashless exercise, including a calculation of the number of shares
of Common Stock to be issued upon such exercise in accordance with the terms
hereof (a "Cashless Exercise"). In the event of a Cashless Exercise, in lieu of
paying the Exercise Price in cash, the holder shall surrender this Warrant for
that number of shares of Common Stock determined by multiplying the number of
Warrant Shares to which it would otherwise be entitled by a fraction, the
numerator of which shall be the difference between the then current Market Price
per share of the Common Stock and the Exercise Price, and the denominator of
which shall be the then current Market Price per share of Common Stock.





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



IN WITNESS WHEREOF,

the Company has caused this Warrant to be signed by its duly authorized officer.





AMERICAN SUPERCONDUCTOR CORPORATION



 

By: ___/s/ Kevin Bisson___________________

Name: Kevin Bisson

Title: Senior V.P. and CFO



 

FORM OF EXERCISE AGREEMENT



 

Dated: ________ __, ____



 

To: American Superconductor Corporation:



 

The undersigned, pursuant to the provisions set forth in the within Warrant,
hereby agrees to purchase ________ shares of Common Stock covered by such
Warrant, and makes payment herewith in full therefor at the price per share
provided by such Warrant in cash or by certified or official bank check in the
amount of or by surrender of securities issued by the Company (including a
portion of the Warrant) having a market value (in the case of a portion of this
Warrant, determined in accordance with Section 11(c) of the Warrant) equal to
$_________. Please issue a certificate or certificates for such shares of Common
Stock in the name of and pay any cash for any fractional share to:



 

Name: ___________________________________



Signature: ________________________________

Address: ________________________________

________________________________




Note: The above signature should correspond exactly with the name on the face of
the within Warrant.



and, if said number of shares of Common Stock shall not be all the shares
purchasable under the within Warrant, a new Warrant is to be issued in the name
of said undersigned covering the balance of the shares purchasable thereunder
less any fraction of a share paid in cash.

The above signatory represents and warrants that all offers and sales by the
above signatory of the securities issuable to the above signatory upon exercise
of this Warrant shall be made pursuant to registration of the securities under
the Securities Act of 1933, as amended (the "Act"), or pursuant to an exemption
from registration under the Act.

FORM OF ASSIGNMENT



 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers all the
rights of the undersigned under the within Warrant, with respect to the number
of shares of Common Stock covered thereby set forth hereinbelow, to:

Name of Assignee

Address No of Shares





 

 

 

 

 

, and hereby irrevocably constitutes and appoints ______________
________________________ as agent and attorney-in-fact to transfer said Warrant
on the books of the within-named corporation, with full power of substitution in
the premises.



 

Dated: ________ __, ____



In the presence of:



 

_________________________



Name:____________________________________



Signature: _________________________________



Title of Signing Officer or Agent (if any): 

__________________________________

Address: __________________________________

__________________________________



 

Note: The above signature should correspond exactly with the name on the face of
the within Warrant.

